Title: To Thomas Jefferson from Thomas Mann Randolph, 29 April 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            ThM.R. to Th: Jefferson,
            Belmont Ap. 29th. :98
          
          yours of 12th. inst. reached us the 25th. that of 19th. last night. Nothing of Arnold yet—the trees had a long passage from Richmond; we lost not a moment but could not get them in the ground till the 24th.—they were in such excellent condition and the Earth in so good order that I have no doubt this will be the most successfull planting you ever made—the Harpsichord did not receive the smallest injury from its double voyage, land carriage or unpacking. Davenport has done nothing at Mont’o. since your departure—he is not at work there now—he has got 3000 Chesnut shingles for you & has cut a number of Stocks at Pounceys but has not yet begun to saw them—in my next I hope to be able to inform you of some sure engagement for the plank you want. George has not yet prized his Tobacco tho’ I urge him to it every time I meet him—I wish he may not have suffered it to spoil during the winter, that was hinted to me today and I intended to have examined it this forenoon but had not time I was so long engaged in the Library: he is not careless in general tho’ he procrastinates too much. I expect the Beef and Bacon every day, Fleming whose boats had just gone down when I rec’d. Clarkes letter engaged to bring it up on their return. Upon your letter of the 12th. I bought 2 large young horses immediately one for 120$ Cash the other $126:66 cts. pay’le. the 1st. of July—I put them into the Waggon and gave George the Mules—he was under great apprehension his Corn w’d. be lost before you came home from the weakness of his ploughs—he must make a crop of it this year for every body seems to be neglecting it for Tob’o. I have bought 40 Barrells for him @ 15/. & had it hauled to him by James: he was quite out.
          
          I fear no more can be had for that. With pain I mention Darlington: anticipating your kindness I took him early in the Winter to ride being absolutely on foot—he had not been long at Belmont before he came in the way of my Dun horse (tho’ I kept him allways chained; he unluckily got loose) & rec’d. a bite from him on the middle of the neck which was very near killing him and has greatly injured his appearance—he is quite well now & in far better plight & health than I ever saw him—I keep him still and as the depression in his neck will not spoil him for me, beg you to take Meriwethurs horse in exchange for him: I can have him at a short warning. Darlington will allways be dull & a stumbler, he needs keen spurs & a heavy Bridle but with those is the finest riding horse I know & except the bite an elegant Animal. I am sorrier for the accident as I fear you cannot get a better just now notwithstanding his failings. I thank you heartily for your trouble respecting the books.—I wish Richardson w’d. send a brick to Duke.
          I cannot by the most diligent search find Escarbot tho I see it in the Catalogue [a 12 mo.] which makes me hope it is not out and I may yet find it.
          Champlain I send as directed & shall look again before next post for Escarbot.
          With the most sincere & warm affection
          
            Th: M. Randolph
          
        